DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s corrections to claim objections for claim(s) 25-26 made on 05/27/2022 has been considered and the objection to the claims is withdrawn. 
	Applicant's arguments filed 08/18/2022 with respect to claim(s) 1, 7, and 14 have been considered but are moot in view of the new ground(s) of rejection. Particularly, the examiner changes the 103 rejection based on Khalid et al. (US 2010/0080226 A1) in view of Khalid et al. (US 2010/0063988 A1) (hereinafter referred to as Khalid-988) to a new 103 rejection based on Khalid in view of Khalid-988 and new reference Filsfils et al. (US 2012/0027016 A1).
	Applicant's arguments filed 08/18/2022 with respect to claim(s) 25-26 have been fully considered but they are not persuasive because the claims have not been amended similarly as claim 1, i.e., the feature “wherein the service node sequence excludes processing of the second packet by the service routing trigger” is missing in the claims. Therefore, the arguments are moot.

Examiner’s Note
	Claim 25 underlines “wherein the service routing trigger does not have a packet processing function implemented by the service node” as being amended. However, this limitation was previously presented in Applicant’s amendment filed 05/12/2022.

Claim Objections
 	Claim(s) 1-2, 6, 8-13, 15, and 25-26 is/are objected to because of the following informalities:  
Claim 1 recites “wherein the service routing trigger comprises … a third program for execution for … to cause the traffic classifier” but it should be “wherein the service routing trigger comprises … a third program for execution for … to cause the service routing trigger”.	Claim 1 recites “obtain the IP address of the next hop of service routing trigger” but it should “obtain the IP address of the next hop of the service routing trigger”.	Claim 1 recites “according to the IP address of the next hop of service routing trigger” but it should be “according to the IP address of the next hop of the service routing trigger”.	Claims 2 and 6 recite “The system” but it should be “The packet processing system”.	Claims 8-13 recite “The method” but it should be “The packet processing method”.	Claim 15 recites “wherein packet sent is encapsulated according to the encapsulation type” but it should be ” wherein the packet ”.	Claim 25 recites “for processing of the packet” but it should be “for processing of the second packet”.	Claim 26 recites “one or more service nodes that processes packets” but it should be “one or more service nodes that process ”.	Claim 26 recites “generate a second packet by adding service identifier” but it should be “generate a second packet by adding the service identifier”.	Claim 26 recites “to process the packet” but it should be “to process the second packet”.	Claim 26 recites “wherein the service routing trigger does not have a packet processing function implemented by the service node” two times. One of the recitation should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Claim(s) 10 recites “wherein the next hop of the service routing trigger is a service node or another service routing trigger”. Since claim(s) 10 is/are dependent on claim(s) 7 which recites “wherein the next hop of the service routing trigger is a service node in the service node sequence”, it is not clear if “the next hop” should be the service node as required in claim 7. 

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is dependent on claim 7 and broadens the scope instead of further limiting the subject matter of claim 7, i.e., claim 7 recites “the next hop of the service routing trigger is a service node” but claim 10 recites “the next hop of the service routing trigger is a service node or another service routing trigger”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2, 6-7, 10-14, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2010/0080226 A1) in view of Khalid et al. (US 2010/0063988 A1) (hereinafter referred to as Khalid-988) and Filsfils et al. (US 2012/0027016 A1).

Regarding claim 1, Khalid discloses A packet processing system (Fig. 1: service system 10), comprising:
a controller (Figs. 1 and 4: service broker 30);
a traffic classifier (Figs. 1 and 3: service classification device (service classifier) 20); and
a service routing trigger (Figs. 1 and 5: service node 50a);
wherein the controller comprises a first processor and a first non-transitory memory storing a first program for execution by the first processor to cause the controller (Fig. 4, [0088]: service broker 30 (=controller) comprises processor 31 and memory 32 that stores instructions to be executed by the processor 31) to send policy information to the service routing trigger ([0048]: service broker 30 sends service information (=policy information) to service node 50 (=service routing trigger)), wherein the policy information comprises a service identifier and an Internet Protocol (IP) address of a next hop of the service routing trigger ([0048]: service information includes service header information (=service identifier) and next hop information. [0021], [0029]: service header information may be service header ID 100. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b (=next hop)), wherein the service identifier identifies a service node sequence ([0029]: service header 100 relates to service chain 100’. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence) which are devices according to [0038], [0054], [0057]), wherein the service node sequence comprises one or more service nodes that process a packet (Fig. 4: FW 1a, IPS 2a, QoS 3b includes 3 service nodes to process a packet, i.e., [0013]: a packet goes through firewall, intrusion prevention system, and quality of service device. [0057]: service node 50 provide one or more services);
wherein the traffic classifier comprises a second processor and a first non-transitory memory storing a second program for execution by the second processor to cause the traffic classifier (Fig. 3, [0088]: service classifier 20 (=traffic classifier) comprises processor 21 and memory 22 that stores instructions to be executed by the processor 21) to receive a first packet ([0019]: service classifier 20 receives packet 11 (=first packet)), obtain the service identifier according to the first packet ([0019]: based on packet 11, service classifier 20 performs classification on packet 11. [0025]-[0026]: service classifier 20 receives service information associated with the classification. Service information includes service header (=service identifier)) and send a second packet to the service routing trigger ([0032]: service classifier 20 transmits packet 11 with an inserted service header (=second packet) to service node 50 (=service routing trigger). Based on Fig. 2, [0029], [0031]: the service node 50 is a firewall, i.e. service node 50a (=service routing trigger)), and wherein the second packet comprises the service identifier ([0032]: packet 11 includes service header); 
wherein the service routing trigger comprises a third processor and a third non-transitory memory storing a third program for execution by the third processor to cause the traffic classier (Note: it should be the service routing trigger) (Fig. 5, [0088]: service node 50 (=service routing trigger) comprises processor 51 and memory 52 that stores instructions to be executed by the processor 51) to receive the second packet ([0063]: service node 50 receives packet 11 with service header (=second packet). Based on Fig. 2, [0029], [0031]: the service node 50 is a firewall, i.e. service node 50a (=service routing trigger) that receives the packet from the service classifier 20), obtain the IP address of the next hop service routing trigger according to the service identifier carried in the second packet and the policy information ([0063]: service node 50 uses service header (=service identifier) included in packet 11 to recognize next hop address. [0061]: service node 50 receives service information (=policy information) that includes header information and next hop information. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b), wherein the next hop of the service routing trigger is a service node in the service node sequence ([0031]: next-hop of service node 50a (=service routing trigger) is service node 50b. [0052]: the next hop of the service node “FW 1 a” is the service node “IPS 2a” in the service chain, see Figs. 2 and 4 and [0029]), wherein the service node comprises at least one of a firewall device, a Network Address Translation (NAT) device, or a value-added service device (Fig. 2, [0029], [0031]: service node 50b is IPS device (=value-added service device)), and wherein the service routing trigger does not have a packet processing function implemented by the service node (Fig. 2: service node 50a (=service routing trigger) is a firewall device providing firewall service, whereas service node 50b is an IPS device providing intrusion prevention system service (=packet processing function). Therefore, service node 50a does not have the intrusion prevention system service); and 
wherein the third program further causes the service routing trigger (Fig. 3, [0088]: memory 52 stores instructions to be executed by the processor 51) to send the second packet to the next hop of the service routing trigger to trigger the service node to process the second packet ([0073], [0078]: service node 50 transmits packet 11 to the next hop service node. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b. [0063], [0065]: when a service node receives the packet 11 from another service node, it performs a service to the packet. Interpretation: by receiving the packet, the service node is triggered to perform a service).
While Khalid discloses a service header information, i.e., service header 100 (=service identifier), Khalid does not disclose the service header information is a label. Furthermore, while Khalid discloses a service chain 100’ identifying a service chain FW 1a, IPS2a, QoS 3b (=service node sequence) wherein FW 1a is service node 50 a (=service routing trigger), Khalid does not disclose wherein the service node sequence excludes processing of the second packet by the service routing trigger.
However, Khalid-988 discloses a service header information is a label ([0079]: service classifier 108 (=traffic classifier) receives from service broker (=controller) a service header containing a service label (=service identifier is a label). [0080]-[0081]: first service node (=service routing trigger) receives an IPv6 packet with the service header information, i.e., service label (=service identifier is a label)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service header information, as taught by Khalid, to contain a service label, as taught by Khalid-988.
Doing so allows the service label be inserted in a flow label field that is then used by a user application (Khalid-988: [0031]).
Khalid in view of Khalid-988 does not disclose wherein the service node sequence excludes processing of the second packet by the service routing trigger.
However, Filsfils discloses in [0026] packet switching devices 102-103 which are service nodes that do not have to have the capability to apply a service, i.e., the packet switching device/service node makes evaluates whether to forward a received packet to an application node. In a case the packet is not to be forwarded, the packet switching device/service node performs packet processing in process block 206, see Fig. 2A and [0034]. Filsfils further discloses wherein the service node sequence excludes processing of the second packet by the service routing trigger (Fig. 2A, [0034]: in a case the packet is to be forwarded, the packet switching device/service node (=service routing trigger) performs a process to forward the received packet in process blocks 208-212. [0052], [0056]: a service chaining (=service node sequence) includes one or more services to be applied by multiple application nodes to the packet (=excludes processing of the second packet by the service routing trigger)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the service node 50a, as taught by Khalid, to not have to have the capability to apply a service and to evaluate that a received packet requires forwarding and performs a process to forward the received packet so that a service chaining includes services to be applied by multiple application nodes, as taught by Filsfils.
Doing so allows the development of new services to be performed by an application node without having to integrate the new services into packet switching devices which reduces cost in terms of development and testing (Filsfils: [0026]).

Regarding claim 2, Khalid in view of Khalid-988 and Filsfils discloses all features of claim 1 as outlined above. 
Khalid discloses the second packet is encapsulated according to an encapsulation type ([0032]-[0033]: service classifier 20 inserts service header into packet 11 at the beginning of the packet (=encapsulation type). Note: examiner uses broadest reasonable interpretation for “encapsulation type”, i.e., the location of inserting the service header is an encapsulation type).

Regarding claim 6, Khalid in view of Khalid-988 and Filsfils discloses all features of claim 1 as outlined above. 
Khalid discloses wherein the policy information further comprises an address of a next-hop node of the service node sequence corresponding to the service identifier ([0048]: service information includes service header information (=service identifier) and next hop information. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b (=next hop). [0029]: service header information may be service chain 100’. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence)).

Regarding claim 7, Khalid discloses A packet processing method, comprising:
receiving, by a service routing trigger, a packet carrying a service identifier ([0063]: service node 50 (=service routing trigger) receives packet 11 with service header (=service identifier). Based on Fig. 2, [0029], [0031]: the service node 50 is a firewall, i.e. service node 50a (=service routing trigger) that receives the packet from the service classifier 20), wherein the service identifier identifies a service node sequence ([0029]: service header information relates to service chain 100’. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence) which are devices according to [0038], [0054], [0057]), wherein the service node sequence comprises one or more service nodes that processes the packet (Fig. 4: FW 1a, IPS 2a, QoS 3b includes 3 service nodes to process a packet, i.e., [0013]: a packet goes through firewall, intrusion prevention system, and quality of service device. [0057]: service node 50 provide one or more services);
obtaining, by the service routing trigger, an Internet Protocol (IP) address of a next hop of the service routing trigger according to the service identifier carried in the packet and a policy information ([0063]: service node 50 uses service header (=service identifier) included in packet 11 to recognize next hop address. [0061]: service node 50 receives service information (=policy information) that includes header information and next hop information. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b), wherein the policy information comprises the service identifier and the IP address of the next hop of the service routing trigger ([0048]: service information includes service header information (=service identifier) and next hop information. [0021], [0029]: service header information may be service header ID 100. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b (=next hop)), wherein the next hop of the service routing trigger is a service node in the service node sequence ([0031]: next-hop of service node 50a (=service routing trigger) is service node 50b. [0052]: the next hop of the service node “FW 1 a” is the service node “IPS 2a” in the service chain, see Figs. 2 and 4 and [0029]), and wherein the service node comprises at least one of a firewall device, a Network Address Translation (NAT) device, or a value-added service device (Fig. 2, [0029], [0031]: service node 50b is IPS device (=value-added service device)), wherein the service routing trigger does not have a packet processing function implemented by the service node (Fig. 2: service node 50a (=service routing trigger) is a firewall device providing firewall service, whereas service node 50b is an IPS device providing intrusion prevention system service (=packet processing function). Therefore, service node 50a does not have the intrusion prevention system service); and
sending the packet to the next hop of the service routing trigger according to the IP address of the next hop of the service routing trigger to trigger the service node to process the second packet ([0073], [0078]: service node 50 transmits packet 11 to the next hop service node. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b. [0063], [0065]: when a service node receives the packet 11 from another service node, it performs a service to the packet. Interpretation: by receiving the packet, the service node is triggered to perform a service).
While Khalid discloses a service header information, i.e., service header 100 (=service identifier), Khalid does not disclose the service header information is a label. Furthermore, while Khalid discloses a service chain 100’ identifying a service chain FW 1a, IPS2a, QoS 3b (=service node sequence) wherein FW 1a is service node 50 a (=service routing trigger), Khalid does not disclose wherein the service node sequence excludes processing of the packet by the service routing trigger.
However, Khalid-988 discloses a service header information is a label ([0079]: service classifier 108 (=traffic classifier) receives from service broker (=controller) a service header containing a service label (=service identifier is a label). [0080]-[0081]: first service node (=service routing trigger) receives an IPv6 packet with the service header information, i.e., service label (=service identifier is a label)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service header information, as taught by Khalid, to contain a service label, as taught by Khalid-988.
Doing so allows the service label be inserted in a flow label field that is then used by a user application (Khalid-988: [0031]).
Khalid in view of Khalid-988 does not disclose wherein the service node sequence excludes processing of the packet by the service routing trigger.
However, Filsfils discloses in [0026] packet switching devices 102-103 which are service nodes that do not have to have the capability to apply a service, i.e., the packet switching device/service node makes evaluates whether to forward a received packet to an application node. In a case the packet is not to be forwarded, the packet switching device/service node performs packet processing in process block 206, see Fig. 2A and [0034]. Filsfils further discloses wherein the service node sequence excludes processing of the packet by the service routing trigger (Fig. 2A, [0034]: in a case the packet is to be forwarded, the packet switching device/service node (=service routing trigger) performs a process to forward the received packet in process blocks 208-212. [0052], [0056]: a service chaining (=service node sequence) includes one or more services to be applied by multiple application nodes to the packet (=excludes processing of the second packet by the service routing trigger)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the service node 50a, as taught by Khalid, to not have to have the capability to apply a service and to evaluate that a received packet requires forwarding and performs a process to forward the received packet so that a service chaining includes services to be applied by multiple application nodes, as taught by Filsfils.
Doing so allows the development of new services to be performed by an application node without having to integrate the new services into packet switching devices which reduces cost in terms of development and testing (Filsfils: [0026]).

Regarding claim 10, Khalid in view of Khalid-988 and Filsfils discloses all features of claim 7 as outlined above. 
Khalid discloses wherein the next hop of the service routing trigger is a service node or another service routing trigger ([0073], [0076], [0078]: next hop may be a service node, reporting device, service classifier, or service broker. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b).

Regarding claim 11, Khalid in view of Khalid-988 and Filsfils discloses all features of claim 7 as outlined above. 
Khalid further discloses further comprising:
receiving, by the service routing trigger, the policy information sent by a controller ([0061]: service node 50 receives service information (=policy information) from service broker 30 (=controller)).

Regarding claim 12, Khalid in view of Khalid-988 and Filsfils discloses all features of claim 7 as outlined above. 
Khalid discloses wherein the policy information further comprises an address of a next-hop node of the service node sequence corresponding to the service identifier ([0048]: service information includes service header information (=service identifier) and next hop information. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b (=next hop). [0029]: service header information may be service chain 100’. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence)).

Regarding claim 13, Khalid in view of Khalid-988 and Filsfils discloses all features of claim 12 as outlined above. 
Khalid further discloses wherein the method further comprises:
sending, by the service routing trigger, the packet to the next-hop node of the service node sequence ([0073], [0078]: service node 50 transmits packet 11 to the next hop service node. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence). Fig. 2, [0037]: FW 1a is service node 50 and IPS 2a is next hop service node in service header (service chain) 100’).

Regarding claim 14, Khalid discloses A service routing trigger (Figs. 1 and 5: service node 50a), comprising:
a processor (Fig. 5: processor 51); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor to cause the service routing trigger to (Fig. 5: memory 52 with various instructions 521-524 for the processor 51 to execute to cause service node 50 to perform functions):
receive a packet carrying a service identifier ([0063]: service node 50 (=service routing trigger) receives packet 11 with service header (=service identifier). Based on Fig. 2, [0029], [0031]: the service node 50 is a firewall, i.e. service node 50a (=service routing trigger) that receives the packet from the service classifier 20), wherein the service identifier identifies a service node sequence ([0029]: service header information relates to service chain 100’. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence) which are devices according to [0038], [0054], [0057]), wherein the service node sequence comprises one or more service nodes that process the packet (Fig. 4: FW 1a, IPS 2a, QoS 3b includes 3 service nodes to process a packet, i.e., [0013]: a packet goes through firewall, intrusion prevention system, and quality of service device. [0057]: service node 50 provide one or more services);
obtain an Internet Protocol (IP) address of a next hop of the service routing trigger according to the service identifier carried in the packet and a policy information ([0063]: service node 50 uses service header (=service identifier) included in packet 11 to recognize next hop address. [0061]: service node 50 receives service information (=policy information) that includes header information and next hop information. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b), wherein the policy information comprises the service identifier and the IP address of the next hop of the service routing trigger ([0048]: service information includes service header information (=service identifier) and next hop information. [0021], [0029]: service header information may be service header ID 100. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b (=next hop)), wherein the next hop of the service routing trigger is a service node in the service node sequence ([0031]: next-hop of service node 50a (=service routing trigger) is service node 50b. [0052]: the next hop of the service node “FW 1 a” is the service node “IPS 2a” in the service chain, see Figs. 2 and 4 and [0029]), wherein the service node comprises at least one of a firewall device, a Network Address Translation (NAT) device or a value-added service device (Fig. 2, [0029], [0031]: service node 50b is IPS device (=value-added service device)), wherein the service routing trigger does not have a packet processing function implemented by the service node (Fig. 2: service node 50a (=service routing trigger) is a firewall device providing firewall service, whereas service node 50b is an IPS device providing intrusion prevention system service (=packet processing function). Therefore, service node 50a does not have the intrusion prevention system service); and
send the packet to the next hop of the service routing trigger according to the IP address of the next hop of the service routing trigger to trigger the service node to process the second packet ([0073], [0078]: service node 50 transmits packet 11 to the next hop service node. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b. [0063], [0065]: when a service node receives the packet 11 from another service node, it performs a service to the packet. Interpretation: by receiving the packet, the service node is triggered to perform a service).
While Khalid discloses a service header information, i.e., service header 100 (=service identifier), Khalid does not disclose the service header information is a label. Furthermore, while Khalid discloses a service chain 100’ identifying a service chain FW 1a, IPS2a, QoS 3b (=service node sequence) wherein FW 1a is service node 50 a (=service routing trigger), Khalid does not disclose wherein the service node sequence excludes processing of the packet by the service routing trigger.
However, Khalid-988 discloses a service header information is a label ([0079]: service classifier 108 (=traffic classifier) receives from service broker (=controller) a service header containing a service label (=service identifier is a label). [0080]-[0081]: first service node (=service routing trigger) receives an IPv6 packet with the service header information, i.e., service label (=service identifier is a label)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service header information, as taught by Khalid, to contain a service label, as taught by Khalid-988.
Doing so allows the service label be inserted in a flow label field that is then used by a user application (Khalid-988: [0031]).
Khalid in view of Khalid-988 does not disclose wherein the service node sequence excludes processing of the packet by the service routing trigger.
However, Filsfils discloses in [0026] packet switching devices 102-103 which are service nodes that do not have to have the capability to apply a service, i.e., the packet switching device/service node makes evaluates whether to forward a received packet to an application node. In a case the packet is not to be forwarded, the packet switching device/service node performs packet processing in process block 206, see Fig. 2A and [0034]. Filsfils further discloses wherein the service node sequence excludes processing of the packet by the service routing trigger (Fig. 2A, [0034]: in a case the packet is to be forwarded, the packet switching device/service node (=service routing trigger) performs a process to forward the received packet in process blocks 208-212. [0052], [0056]: a service chaining (=service node sequence) includes one or more services to be applied by multiple application nodes to the packet (=excludes processing of the second packet by the service routing trigger)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the service node 50a, as taught by Khalid, to not have to have the capability to apply a service and to evaluate that a received packet requires forwarding and performs a process to forward the received packet so that a service chaining includes services to be applied by multiple application nodes, as taught by Filsfils.
Doing so allows the development of new services to be performed by an application node without having to integrate the new services into packet switching devices which reduces cost in terms of development and testing (Filsfils: [0026]).

Regarding claim 16, Khalid in view of Khalid-988 and Filsfils discloses all features of claim 14 as outlined above. 
Khalid further discloses wherein the program further causes the service routing trigger to:
receive the policy information sent by a controller ([0061]: service node 50 receives service information (=policy information) from service broker 30 (=controller)).

Regarding claim 19, Khalid in view of Khalid-988 and Filsfils discloses all features of claim 14 as outlined above. 
Khalid discloses wherein the policy information further comprises an address of a next-hop node of the service node sequence corresponding to the service identifier ([0048]: service information includes service header information (=service identifier) and next hop information. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b (=next hop). [0029]: service header information may be service chain 100’. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence)).

Regarding claim 20, Khalid in view of Khalid-988 and Filsfils discloses all features of claim 19 as outlined above. 
Khalid further discloses wherein the program further including instructions to:
send the packet to the next-hop node of the service node sequence ([0073], [0078]: service node 50 transmits packet 11 to the next hop service node. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence). Fig. 2, [0037]: FW 1a is service node 50 and IPS 2a is next hop service node in service header (service chain) 100’).
	
	Claim(s) 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2010/0080226 A1) in view of Khalid et al. (US 2010/0063988 A1) (hereinafter referred to as Khalid-988), Filsfils et al. (US 2012/0027016 A1), and Beck et al. (US 2006/0120364 A1).

Regarding claim 9, Khalid in view of Khalid-988 and Filsfils discloses all features of claim 7 as outlined above. 
Khalid in view of Khalid-988 and Filsfils does not disclose, but Beck discloses wherein the packet includes a virtual extensible LAN (VxLAN) identifier (ID) or a Virtual Local Area Network (VLAN) ID (Fig. 1, [0071]: network unit 1 (=service routing trigger) receives information from source 7 and tags a service identifier, i.e., S-VLAN, to the information before routing it through network 8 to a destination property).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the service node 50a, as taught by Khalid, to tag a S-VLAN to the packet before routing, as taught by Beck.
Doing so provides a reliable and more efficient method of transmitting information from a source to a destination by using service identifiers, such as S-VLAN, for routing the information through the network (Beck: abstract, [0059]-[0060], [0068]-[0069]).

Regarding claim 23, Khalid in view of Khalid-988 and Filsfils discloses all features of claim 2 as outlined above. 
Khalid in view of Khalid-988 and Filsfils does not disclose, but Beck discloses wherein the encapsulation type comprises VxLAN type, VLAN type or Multiprotocol Label Switching (MPLS) type (Fig. 1, [0071]: network unit 1 (=service routing trigger) receives information from source 7 and tags (=encapsulates) a service identifier, i.e., S-VLAN, to the information before routing it through network 8 to a destination property).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the service node 50a, as taught by Khalid, to tag a S-VLAN to the packet before routing, as taught by Beck
Doing so provides a reliable and more efficient method of transmitting information from a source to a destination by using service identifiers, such as S-VLAN, for routing the information through the network (Beck: abstract, [0059]-[0060], [0068]-[0069]).

	Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2010/0080226 A1) in view of Khalid et al. (US 2010/0063988 A1) (hereinafter referred to as Khalid-988), Filsfils et al. (US 2012/0027016 A1), and Chen et al. (US 8,584,199 B1).

Regarding claim 8, Khalid in view of Khalid-988 and Filsfils discloses all features of claim 7 as outlined above. 
Khalid in view of Khalid-988 and Filsfils does not disclose, but Chen discloses wherein the policy information further comprises an encapsulation type (col. 8 ll. 54-56: corporate directory 470 (=controller) provides security policy 402 (=second policy information) to security gateway 150 (=service routing trigger). Col. 11 ll. 23-24, 28-30, and 57-63: security policy 402 includes packet routing policy 652 (=encapsulation type) with forwarding interface 665 indicating modification, i.e., add tunnel header to data packet); and
wherein the packet is encapsulated according to the encapsulation type (col. 11 ll. 52-65: security gateway 150 adds tunnel header to data packet based on the forwarding interface 665 indicating to add the tunnel header to the data packet prior to transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service information, as taught by Khalid, to include packet routing policy with forwarding interface indicating modification, as taught by Chen, and program the service classifier 20, as taught by Khalid, to add tunnel header to the data packet based on the forwarding interface indicating the modification, as taught by Chen.
Doing so allows the security gateway to add an IP-IP tunnel header, a L2TP tunnel header, an IPSec tunnel header, or a layer 2 tunnel header prior to transmission of a received and matched data packet (Chen: col. 11 ll. 52-63) allowing the packet to be transmitted through an IP-IP tunnel, a L2TP tunnel, an IPSec tunnel, or a layer 2 tunnel.

Regarding claim 15, Khalid in view of Khalid-988 and Filsfils discloses all features of claim 14 as outlined above. 
Khalid in view of Khalid-988 and Filsfils does not disclose, but Chen discloses wherein the policy information further comprises an encapsulation type (col. 8 ll. 54-56: corporate directory 470 (=controller) provides security policy 402 (=second policy information) to security gateway 150 (=service routing trigger). Col. 11 ll. 23-24, 28-30, and 57-63: security policy 402 includes packet routing policy 652 (=encapsulation type) with forwarding interface 665 indicating modification, i.e., add tunnel header to data packet); and
wherein the packet send is encapsulated according to the encapsulation type (col. 11 ll. 52-65: security gateway 150 adds tunnel header to data packet based on the forwarding interface 665 indicating to add the tunnel header to the data packet prior to transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service information, as taught by Khalid, to include packet routing policy with forwarding interface indicating modification, as taught by Chen, and program the service classifier 20, as taught by Khalid, to add tunnel header to the data packet based on the forwarding interface indicating the modification, as taught by Chen.
Doing so allows the security gateway to add an IP-IP tunnel header, a L2TP tunnel header, an IPSec tunnel header, or a layer 2 tunnel header prior to transmission of a received and matched data packet (Chen: col. 11 ll. 52-63) allowing the packet to be transmitted through an IP-IP tunnel, a L2TP tunnel, an IPSec tunnel, or a layer 2 tunnel.

	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2010/0080226 A1) in view of Khalid et al. (US 2010/0063988 A1) (hereinafter referred to as Khalid-988), Filsfils et al. (US 2012/0027016 A1), and Chou et al. (US 2003/0018796 A1).

Regarding claim 21, Khalid in view of Khalid-988 and Filsfils discloses all features of claim 1 as outlined above. 
Khalid discloses wherein the traffic classifier is further configured to (Fig. 3: service classifier 20): 
obtain the service identifier according to a correspondence including a filtering rule and the service identifier ([0025]-[0026]: service classifier 20 receives service information including service header (=service identifier). The service header is derived from classification (=filtering rule). [0022]: classification is set as a rule. [0021]: the classification is based on packet 11 information related to originating endpoint 15 a, terminating endpoint 15 b, traffic type, content, a rule, or any combination thereof. Classification is set as a rule. [0019]: packet 11 goes through a communication network defined by a known protocol or later developed protocol, such as IP or TCP).
Khalid in view of Khalid-988 and Filsfils does not explicitly disclose, but Chou discloses wherein the filtering rule comprises one or multiple of a source address, a destination address, a source port, a destination port, or a protocol number of the first packet ([0033]: classification rules comprise one or more masks that are applied to a header. For example source address, destination address, source port, destination port, protocol field, etc. are used to determine whether a header matches a predetermined service criteria).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the service classifier 20 when deriving the service header from the classification, as taught by Khalid, wherein the classification rule comprises source address, destination address, source port, destination port, protocol field, etc., as taught by Chou.
Doing so allows the service module 190 to determine whether a received packet corresponds to transcoding services provided by a service module 190 and/or determine whether a packet header corresponds to a particular subscriber that is requesting a particular service from a particular destination and/or enable the packet to be passed to a transcoder application for further examination (Chou: [0033]).

	Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2010/0080226 A1) in view of Khalid et al. (US 2010/0063988 A1) (hereinafter referred to as Khalid-988), and Chou et al. (US 2003/0018796 A1).

Regarding claim 25, Khalid discloses A packet processing method, comprising: 
receiving, by a network device, a first packet ([0019]: service classifier 20 (=network device) receives packet 11 (=first packet)); 
determining, by the network device, a service identifier according to policy information ([0025]-[0026]: service classifier 20 receives service information (=policy information) including service header (=service identifier)), wherein the policy information comprises a filtering rule and the service identifier ([0048], [0051]-[0052]: service information includes service header information (=service identifier), next hop address, and/or other information from the service directory 40. [0050]: service directory has information about service classification information (=filtering rule) and service chain information. [0025]: service information is also associated with classification (=filtering rule)), wherein the service identifier identifies a service node sequence ([0029]: service header 100 relates to service chain 100’. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence) which are devices according to [0038], [0054], [0057]), wherein the service node sequence comprises one or more service nodes that process the packet (Fig. 4: FW 1a, IPS 2a, QoS 3b includes 3 service nodes to process a packet, i.e., [0013]: a packet goes through firewall, intrusion prevention system, and quality of service device. [0057]: service node 50 provide one or more services); 
generating, by the network device, a second packet by adding the service identifier to the first packet ([0032]: service classifier 20 inserts the service header (=second packet) to packet 11 to generate a packet 11 with an inserted service header (=second packet)), and 
sending the second packet to a service routing trigger ([0032]: service classifier 20 transmits packet 11 with an inserted service header (=second packet) to service node 50 (=service routing trigger). Based on Fig. 2, [0029], [0031]: the service node 50 is a firewall, i.e. service node 50a (=service routing trigger) that receives the packet from the service classifier 20), the sending the second packet causing the service routing trigger to send the second packet to a service node in the service node sequence for processing of the packet ([0063]: service node 50 receives packet 11 with service header (=second packet) and uses service header (=service identifier) included in packet 11 to recognize next hop address. [0061]: service node 50 receives service information (=policy information) that includes header information and next hop information. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b. [0052]: the next hop of the service node “FW 1 a” is the service node “IPS 2a” in the service chain, see Figs. 2 and 4 and [0029]. Interpretation: by transmitting the packet, the service node 50a is triggered to transmit the packet to the next-hop, i.e., service node 50b for processing the packet), wherein the service node comprises at least one of a firewall device, a Network Address Translation (NAT) device or a value-added service device (Fig. 2, [0029], [0031]: service node 50b is IPS device (=value-added service device)), and wherein the service routing trigger does not have a packet processing function implemented by the service node (Fig. 2: service node 50a (=service routing trigger) is a firewall device providing firewall service, whereas service node 50b is an IPS device providing intrusion prevention system service (=packet processing function). Therefore, service node 50a does not have the intrusion prevention system service).
While Khalid discloses a classification (=filtering rule) and service header information, i.e., service header 100 (=service identifier), Khalid does not disclose the wherein the filtering rule comprises at least one of a source internet protocol (IP) address, a destination IP address, a source port number or a destination port of the first packet and the service header information is a label. 
However, Chou discloses wherein the filtering rule comprises at least one of a source internet protocol (IP) address, a destination IP address, a source port number or a destination port of the first packet ([0033]: classification rules comprise one or more masks that are applied to a header. For example source address, destination address, source port, destination port, protocol field, etc. are used to determine whether a header matches a predetermined service criteria).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the service classifier 20 when deriving the service header from the classification, as taught by Khalid, wherein the classification rule comprises source address, destination address, source port, destination port, protocol field, etc., as taught by Chou.
Doing so allows the service module 190 to determine whether a received packet corresponds to transcoding services provided by a service module 190 and/or determine whether a packet header corresponds to a particular subscriber that is requesting a particular service from a particular destination and/or enable the packet to be passed to a transcoder application for further examination (Chou: [0033]).
Khalid in view of Chou does not disclose the service header information is a label.
However, Khalid-988 discloses a service header information is a label ([0079]: service classifier 108 (=traffic classifier) receives from service broker (=controller) a service header containing a service label (=service identifier is a label). [0080]-[0081]: first service node (=service routing trigger) receives an IPv6 packet with the service header information, i.e., service label (=service identifier is a label)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service header information, as taught by Khalid, to contain a service label, as taught by Khalid-988.
Doing so allows the service label be inserted in a flow label field that is then used by a user application (Khalid-988: [0031]).

Regarding claim 26, Khalid discloses A network device (Fig. 3: service classifier 20 (=network device)), comprising: 
a processor (Fig. 3: processor 21); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor to cause the network device to (Fig. 3, [0088]: service classifier 20 comprises memory 22 that stores instructions to be executed by the processor 21):
receive a first packet ([0019]: service classifier 20 (=network device) receives packet 11 (=first packet)); 
determine a service identifier according to policy information ([0025]-[0026]: service classifier 20 receives service information (=policy information) including service header (=service identifier)), wherein the policy information comprises a filtering rule and the service identifier ([0048], [0051]-[0052]: service information includes service header information (=service identifier), next hop address, and/or other information from the service directory 40. [0050]: service directory has information about service classification information (=filtering rule) and service chain information. [0025]: service information is also associated with classification (=filtering rule)), wherein the service identifier identifies a service node sequence ([0029]: service header 100 relates to service chain 100’. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence) which are devices according to [0038], [0054], [0057]), wherein the service node sequence comprises one or more service nodes that processes packets (Fig. 4: FW 1a, IPS 2a, QoS 3b includes 3 service nodes to process a packet, i.e., [0013]: a packet goes through firewall, intrusion prevention system, and quality of service device. [0057]: service node 50 provide one or more services); 
generate a second packet by adding the service identifier to the first packet ([0032]: service classifier 20 inserts the service header (=second packet) to packet 11 to generate a packet 11 with an inserted service header (=second packet)), and 
send the second packet to a service routing trigger ([0032]: service classifier 20 transmits packet 11 with an inserted service header (=second packet) to service node 50 (=service routing trigger). Based on Fig. 2, [0029], [0031]: the service node 50 is a firewall, i.e. service node 50a (=service routing trigger) that receives the packet from the service classifier 20) to enable the service routing trigger to send the second packet to a service node in the service node sequence to process the packet ([0063]: service node 50 receives packet 11 with service header (=second packet) and uses service header (=service identifier) included in packet 11 to recognize next hop address. [0061]: service node 50 receives service information (=policy information) that includes header information and next hop information. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b. [0052]: the next hop of the service node “FW 1 a” is the service node “IPS 2a” in the service chain, see Figs. 2 and 4 and [0029]. Interpretation: by transmitting the packet, the service node 50a is triggered to transmit the packet to the next-hop, i.e., service node 50b for processing the packet), wherein the service node comprises at least one of a firewall device, a Network Address Translation (NAT) device or a value-added service device (Fig. 2, [0029], [0031]: service node 50b is IPS device (=value-added service device)), wherein the service routing trigger does not have a packet processing function implemented by the service node (Fig. 2: service node 50a (=service routing trigger) is a firewall device providing firewall service, whereas service node 50b is an IPS device providing intrusion prevention system service (=packet processing function). Therefore, service node 50a does not have the intrusion prevention system service), wherein the service routing trigger does not have a packet processing function implemented by the service node (Fig. 2: service node 50a (=service routing trigger) is a firewall device providing firewall service, whereas service node 50b is an IPS device providing intrusion prevention system service (=packet processing function). Therefore, service node 50a does not have the intrusion prevention system service).
While Khalid discloses a classification (=filtering rule) and service header information, i.e., service header 100 (=service identifier), Khalid does not disclose the wherein the filtering rule comprises at least one of a source internet protocol (IP) address, a destination IP address, a source port number or a destination port of the first packet and the service header information is a label. 
However, Chou discloses wherein the filtering rule comprises at least one of a source internet protocol (IP) address, a destination IP address, a source port number or a destination port of the first packet ([0033]: classification rules comprise one or more masks that are applied to a header. For example source address, destination address, source port, destination port, protocol field, etc. are used to determine whether a header matches a predetermined service criteria).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the service classifier 20 when deriving the service header from the classification, as taught by Khalid, wherein the classification rule comprises source address, destination address, source port, destination port, protocol field, etc., as taught by Chou.
Doing so allows the service module 190 to determine whether a received packet corresponds to transcoding services provided by a service module 190 and/or determine whether a packet header corresponds to a particular subscriber that is requesting a particular service from a particular destination and/or enable the packet to be passed to a transcoder application for further examination (Chou: [0033]).
Khalid in view of Chou does not disclose the service header information is a label.
However, Khalid-988 discloses a service header information is a label ([0079]: service classifier 108 (=traffic classifier) receives from service broker (=controller) a service header containing a service label (=service identifier is a label). [0080]-[0081]: first service node (=service routing trigger) receives an IPv6 packet with the service header information, i.e., service label (=service identifier is a label)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service header information, as taught by Khalid, to contain a service label, as taught by Khalid-988.
Doing so allows the service label be inserted in a flow label field that is then used by a user application (Khalid-988: [0031]).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Narayanaswamy et al. (US 2014/0003433 A1) – Fig. 1, [0090], [0092]: edge device 181 (=service routing trigger) selects a service module executed at peripheral processing device 115 (=service node) to perform firewall service (=packet processing function) on the data packet.	Guichard et al. (US 2013/0343174 A1) – Fig. 1, [0026], [0028]-[0029]: router 12A (=service routing trigger) receives traffic and determines that service node 20A (=service node) is to perform application (=packet processing function) to the traffic and selects a path to service node 20A.	Esteve Rothenberg et al. (US 2012/0082163 A1) – Fig. 4, [0105]: a switch 2 (=service routing trigger) forwards packet to a node (=service node) to perform firewall service 3 (=packet processing function), receives the serviced packet, and forwards the serviced packet to another load to perform load balancer service 4.	Zhang et al. (CN 101030946 A) – Fig. 1, pg. 2 and second to last paragraph: a switch (=service routing trigger) forwards a request message to firewall 1 (=service node) to perform NAT operation (=packet processing function), receives the serviced message and forwards it to a load balancer 3, receives the converted request message and forwards it to a data service node.	Chao et al. (US 2013/0003735 A1) – Fig. 7A-C, [0072]-[0073]: first agent 714 (=service routing trigger) receives a data packet and forwards it to a middle box A1 (=service node) for performing non-forwarding network service on the data packet based on a sequence A1, B1, or C1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/               Examiner, Art Unit 2478